253 F.2d 443
William Paul STEPHENS, Appellant,v.UNITED STATES of America, Appellee.
No. 16811.
United States Court of Appeals Fifth Circuit.
March 19, 1958.

Chester E. Wallace, Atlanta, Ga., for appellant.
E. Coleman Madsen, Asst. U. S. Atty., Jacksonville, Fla., James L. Guilmartin, U. S. Atty., Miami, Fla., for appellee.
Before RIVES, TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
Appellant by motion under 28 U.S.C.A. § 2255, sought to set aside several sentences totalling twelve years on the ground that he was mentally incompetent at the time he pleaded guilty and also that he was denied the assistance of counsel. Upon this motion, the district court appointed competent counsel to represent petitioner and grant him a full hearing, in the course of which he was examined by a psychiatrist appointed by the court. At the conclusion of the hearing the court entered findings of fact and conclusions of law to the effect that at the time of his prior appearances in court petitioner was sane and mentally competent to understand the proceedings and to conduct his own defense, and that with full knowledge and understanding, and upon full advice of his right to counsel, he elected to proceed without counsel; and that his motion should accordingly be denied.


2
After a careful examination of the record, in connection with the appellant's brief and the oral argument of his counsel, we find ourselves in agreement with the findings of fact and conclusions of law of the careful and able district court. The judgment is therefore


3
Affirmed.